[ * ] Certain confidential information contained in this document, marked by brackets, has been omitted and filed separately with the Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended. Exhibit 10.1 CONFIDENTIAL SECOND AMENDMENT TO EXCLUSIVE LICENSE AGREEMENT This SECOND Amendment (the “Second Amendment”) to the Exclusive License Agreement (JHU Agreement A20530) dated February 16, 2012 and First Amendment (JHU Agreement A24634) dated September 24, 2013 (the Exclusive License Agreement and the First Amendment referred to herein as the “Agreement”), is entered into as of August 7, 2015 (“Amendment Effective Date”), by and among ImmunoCellular Therapeutics Ltd., a Delaware limited liability company having an address at 23622 Calabasas Road, Suite 300, Calabasas, CA 91302 (“COMPANY”) and Johns Hopkins University (“JHU”), having offices at 3400 N. Charles Street, Baltimore, MD 21218-2695. RECITALS Pursuant to Section 10.10 of the Agreement, Company and JHU seek to amend the Agreement, as set forth in detail below. NOW, THEREFORE, in consideration of the foregoing and the mutual promises made herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree to amend the Agreement as follows: AMENDMENT 1. Terms. Capitalized terms in this Amendment shall have the same meaning as those in the Agreement, unless specifically defined in this Amendment. All section and paragraph references refer to sections or paragraphs as applicable, in the Agreement. References to the term “Agreement” in the Agreement shall be deemed to include the Amendment.References to “Section” and “Paragraph” herein are interchangeable. 2. Interpretation. Except as expressly modified herein, the Agreement shall remain in full force and effect in accordance with its terms. To the extent there are any inconsistencies or ambiguities between this Amendment and the Agreement, the terms of this Amendment shall supersede the Agreement. 1.
